Citation Nr: 0722579	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for left foot 
hallux valgus, currently evaluated as noncompensable.

2.  Entitlement to a compensable initial rating for right 
lower extremity periostitis, currently evaluated as 
noncompensable.

3.  Entitlement to a compensable initial rating for left 
lower extremity periostitis, currently evaluated as 
noncompensable.

4.  Entitlement to a compensable initial rating for migraine 
headaches, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1997, and from September 1999 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection and assigned a zero 
percent rating effective November 17, 2002 for the following:  
left foot hallux valgus, right lower extremity periostitis, 
left lower extremity periostitis, and migraine headaches.  
The RO granted both service connection for Graves's disease 
with hypertension and right foot hallux valgus with 
bunionectomy, assigned a 30 percent and 10 percent evaluation 
respectively, effective November 17, 2002.  Finally, the RO 
denied service connection for sinusitis and allergic 
rhinitis.  The veteran contests the issues of increased 
rating for left foot hallux valgus, right lower extremity 
periostitis, left lower extremity periostitis, and migraine 
headaches.

In January 2006 and September 2006, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.

The issues of entitlement to compensable initial ratings for 
right and left lower extremity periostitis are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left foot hallux valgus is manifested by 
mild swelling, pain, stiffness, and weakness.

3.  The veteran's migraine headaches are manifested by weekly 
headaches that are not prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
left foot hallux valgus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2006).  

2.  The criteria for entitlement to a compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that she warrants evaluations in excess 
of those that have been assigned to her service-connected 
disabilities.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
the disabilities.  This matter is therefore to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App.  
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Foot Hallux Valgus

The veteran asserts in her May 2003 personal statement that a 
10 percent evaluation is warranted for her left foot hallux 
valgus.  She explains that she has constant pain in her left 
foot when walking, lying, standing, and sitting.

In the January 2003 rating decision, the RO assigned a 
noncompensable rating for the veteran's left foot hallux 
valgus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valugus, if severe, equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  

The rating schedule authorizes the assignment of a zero 
(noncompensable) rating in every instance in which the rating 
schedule does not provide such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

During the August 2002 VA examination, the examiner observed 
a large bunion on the left foot with tenderness to palpation 
over the first metatarsal phalangeal joint.  There was valgus 
deviation of the left first metatarsophalangeal joint 
measuring 25 degrees with a right valgus deviation of 10 
degrees.  Range of motion of the left first 
metatarsophalangeal joint was 50 degrees of dorsiflexion and 
30 degrees of plantar flexion, with painful motion at 20 to 
30 degrees of plantar flexion.  The examiner noted no 
osseous, articular, or soft tissue abnormalities, and x-rays 
revealed bunion deformity and moderate hallux valgus.  

In July 2004, the veteran was afforded a second VA 
examination.  The veteran informed the examiner that prior to 
discharge from service, she was scheduled for surgery on the 
left foot, but it was not performed.  She stated that she 
suffers from pain, aching, and stiffness of the left foot.  
Upon physical examination of the veteran, the examiner noted 
that the veteran wears shoe inserts for both feet, and 
observed a small bunion located at the medial aspect of the 
first metatarsophalangeal joint.  The veteran had full range 
of motion of the metatarsophalangeal joint with flexion to 45 
degrees and extension to 70 degrees.  The examiner reported 
that the veteran has mild hallux valgus involving the left 
great toe with approximately 5 degrees of angulation.  The 
examiner diagnosed the veteran with left foot hallux valgus 
with a bunion and residuals.

During the February 2006 VA orthopedic evaluation, the 
veteran explained to the examiner that she experiences flare-
ups weekly which require her to sit down and remove her 
shoes.  She stated during the examination that she 
experiences swelling, tenderness, heat, redness, 
fatigability, and spasms due to her left foot condition.  On 
physical examination of the veteran, the examiner noted no 
crepitus, edema, effusion, fatigability, instability, muscle 
atrophy, or abnormal motion of the left foot.  There was 
"moderate" painful motion; however, no redness, weakness, 
incoordination, or heat of the left foot.  The veteran's gait 
was normal, and there was no evidence of abnormal weight 
bearing.  The examiner noted mild pronation and 10 degrees 
angulation at the first metatarsophalangeal joint, but no 
hammertoes, pes cavus, or malunion of the metatarsal joints.  
X-rays revealed hallux valgus of the left foot.  

Considering the pertinent evidence of record in light of the 
noted criteria, the Board finds that the criteria for a 
compensable rating for the veteran's service-connected left 
foot hallux valgus have not been met.  The objective medical 
evidence does not show that the veteran's left foot hallux 
valgus is severe or equivalent to amputation of the great 
toe.  As previously stated, the July 2004 VA examiner 
characterized the veteran's hallux valgus as "mild."  
Furthermore, there is no medical evidence to suggest the 
veteran has underwent surgery of the left foot in which the 
metatarsal head was resected.  Thus, the Board finds a 
compensable rating is not warranted under Diagnostic Code 
5280.

The Board has considered evaluation of the veteran's left 
foot disability under all other potentially appropriate 
diagnostic codes.  However, she has never been found to have 
flatfoot, claw foot (pes cavus), anterior metatarsalgia, 
unilateral hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones.  Therefore, 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5279, 5281, 
5282, and 5283 are not for application.  

The Board has also considered the veteran's left foot 
disability under Diagnostic Code 5284 for residuals of a foot 
injury.  Under Diagnostic Code 5284, a moderate disability 
warrants a 10 percent rating, moderately severe warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  A 40 percent disability evaluation will be assigned 
for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  While the medical evidence of record 
finds that the veteran's left foot disability results in 
pain, swelling, stiffness, and weakness, she has retained 
significant left foot function.  Additionally, as previously 
stated, the July 2004 VA examiner characterized the veteran's 
left foot hallux valgus as mild.  These findings indicate 
that the veteran's disability does not rise to the level of a 
moderate disability under Diagnostic Code 5284 to warrant a 
compensable rating.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  However, in this case, where the 
diagnostic code under which the veteran is rated, 38 C.F.R. § 
4.71, Diagnostic Code 5280, is not predicated on loss of 
range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7(1996).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in November 2002, has 
her left foot disability been more disabling than as 
currently rated under the present decision.

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for her left foot hallux valgus, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See Gilbert, 1 Vet. App. at 
55. 

Migraine headaches

The veteran claims that she warrants a compensable evaluation 
for her migraine headaches.  She explains in her May 2003 
statement that during service, she had migraine headaches 
three times a week, lasting from five to eight hours.  After 
service, the headaches continue to persist, and the veteran 
states that she takes medication and confines herself to the 
bed until the headaches subside.  The veteran contends that 
migraine headaches have prevented her from obtaining 
employment since service, and a minimum of a 30 percent 
rating is warranted.

The veteran's migraine headaches are rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  

During the August 2002 VA examination, the veteran explained 
that the onset of her headaches began in 2000, and she 
endures three to four episodes each week for approximately 
two hours.  She complained of occasional emesis, nausea, 
fatigue, and weakness associated with her headaches, and has 
lost approximately ten days of work related to the headaches.  
The veteran stated that she takes non steroidal, anti-
inflammatory medications for treatment, and has been 
prescribed Midrin which has helped her symptoms.  On physical 
examination of the veteran, the examiner observed the veteran 
moved and spoke with ease.  Her thoughts were noted as being 
coherent and cranial nerves II-XII were intact.  There was a 
negative Romberg, no gait ataxia, and strength was 5/5 
throughout grossly.  The examiner diagnosed the veteran with 
migraine headaches.

In July 2004, the veteran was afforded a second VA 
examination.  The veteran described her headaches as being in 
the supraorbital area or bitemporal area with a "band-like" 
or pressure sensation pain.  She associated the occasional 
nausea or photophobia with the headaches, and stated that her 
last emergency room visit for headaches was in 2002.  The 
veteran explained that her migraine headaches occur three to 
four times a week and she takes Motrin twice a day for 
relief.  She has not taken any sick leave nor required 
emergency room management in the past 12 months for her 
headaches.  The neurological examination revealed cranial 
nerves, motor, sensory, deep tendon reflexes, and cerebral 
and cerebellar systems intact.  The Romberg test was 
negative, and the examiner diagnosed the veteran with mixed 
tension and migraine headaches.

The veteran was again evaluated for headaches in February 
2006.  During the VA examination, the veteran explained that 
she has headaches four times a week, lasting for a few hours, 
but she has never left her place of employment when the 
headaches occur.  She also experiences blurred vision and 
vomiting, with no precipitating factor aggravated by stress 
our loud noise.  To alleviate the pain, the veteran informed 
the examiner she confines herself to a quiet room and takes 
Motrin.  During the neurological examination, the examiner 
observed that all cranial nerves were intact, and the motor 
examination revealed the veteran's strength, muscle tone, and 
muscle bulk as being normal.  The examiner diagnosed the 
veteran with migraine headaches and concluded that the 
headaches had no significant effects on occupational 
activities.  He opined that the veteran's migraine attacks 
are not prostrating and ordinary activities are possible.

VA outpatient treatment records dated August 2005 to June 
2006 reflect continuing complaints and treatment for migraine 
headaches.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for migraine headaches.  The Board 
does not find that the evidence establishes that the veteran 
has prostrating attacks that consistently occur once a month.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As previously 
stated, the veteran explained that her headaches occur, on 
average, three to four times a week, and she must lie down 
until the pain subsides.  However, the veteran informed the 
February 2006 examiner that she has never taken sick leave or 
required emergency management for her headaches.  More 
importantly, the February 2006 VA examiner reported that the 
veteran's headaches are not prostrating and ordinary 
activities are possible.  In order for a 30 percent 
evaluation to be warranted, the veteran would need to have an 
incapacitating headache approximately once a month.  There is 
no showing of such in the record, even based upon the 
veteran's report of her headaches.  Based upon the above, the 
Board finds that the veteran's headaches warrant no more than 
a noncompensable rating.

As stated previously, the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for migraine headaches, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  See Fenderson, supra.  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding her 
migraine headaches.  Therefore, her overall disability has 
not changed and a uniform rating is warranted.

The veteran is competent to report her symptoms; however, to 
the extent that she has asserted she warrants a compensable 
evaluation for her migraine headaches, the objective clinical 
findings do not establish a basis for the assignment of a 
higher evaluation.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claims for increased 
evaluations would be evidence showing that her disabilities 
are worse than the current evaluations contemplated.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the March 2004 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  She was provided an 
opportunity at that time to submit additional evidence.  She 
was also provided a statement of the case and supplemental 
statement of the cases in May 2003, August 2004, and April 
2005, April 2006, and October 2006, which provided her an 
additional 60 days to submit additional evidence or argument.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an October 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  As noted, the claim was subsequently 
readjudicated in the supplemental statement of the case dated 
October 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated July 
2005 to June 2006, and private treatment records from October 
2002 to January 2003.  The veteran was also provided VA 
examinations in connection with her claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a compensable initial rating for left foot 
hallux valgus is denied.

Entitlement to a compensable initial rating for migraine 
headaches is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Review of the record shows that the veteran's right and left 
lower extremity periostitis are currently evaluated as 
noncompensably disabling under Diagnostic Code 5022.  As 
previously stated, under Diagnostic Code 5022, periostitis, 
is to be rated as degenerative arthritis based on limitation 
of motion of the affected parts.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  When there is 
arthritis and at least some limitation of motion, but the 
limited motion would be noncompensable under a limitation of 
motion code, a 10 percent rating may be assigned for each 
major affected joint.  Id.  

The Board notes that during the most recent VA examination in 
February 2006, the examiner did not report the veteran's 
range of motion for the right lower extremity periostitis and 
although he reported findings for the left lower extremity, 
the findings are not clear.  On examination, "range of 
motion of the left ankle was 20 degrees of dorsiflexion and 
10 degrees of plantar flexion with pain ending at 20 
degrees."  It is unclear if the veteran's limitation of 
motion is limited to 10 degrees, 20 degrees, or not at all, 
and if any limitation of motion is associated with the 
service connected periostitis disability.  Accordingly, the 
Board finds that the examination was inadequate.  Thus an 
accurate assessment of the severity of the veteran's 
disabilities cannot be determined.  To ensure a thorough 
examination and evaluation, the veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Afford the veteran a VA orthopedic 
examination to assess the impairment of 
the right and left lower extremity 
periostitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  The examiner should set forth the 
veteran's range of motion for the lower 
extremities and note whether the 
veteran's weight bearing affects any knee 
or ankle joint impairment.  In reporting 
the results of range of motion testing in 
degrees, the examiner should specifically 
identify motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

b.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

2.  Readjudicate the veteran's claim of 
entitlement to a compensable initial 
rating for right and left lower extremity 
periostitis.  If the claims remain 
denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


